UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF AN APPLICATION

TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE

SOUTHERN DISTRICT OF NEW YORK

FOR USE IN A PROCEEDING OR TRIAL

xX

 

The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
this Court, it is hereby

ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Device(s) (collectively, “Devices”) listed below
into the Courthouse for use in a proceeding or trial in the action

captioned CLINTON GREEN NORTH, LLC, DERMOT CLINTON GREEN, LLC and AVALONBAY v.

 

JUDY PAINTING AND MERCHANTS MUTUAL INSURANCE COMPANY _ No. 19-3420

 

The date(s) for which such authorization is provided is (are) October 2, 2019

 

Attorney Device(s)

 

Joshua Cole Zimring iphone and laptop

 

 

 

 

 

 

(Attach Extra Sheet If Needed)

The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certification by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

SO ORDERED:

Dated:

 

United States Judge

Revised: February 26, 2014
